WALLIS, J.
David Newman petitions this court for a writ of certiorari, seeking to quash the trial court's order finding that he expressly waived all privilege objections to the respondents' Boecher 1 interrogatories. We find that the trial court departed from the essential requirements of the law by determining that Newman's agreement to "answer" discovery requests constituted an express waiver of all privileges. See Paradise Divers, Inc. v. Upmal, 943 So.2d 812, 814 (Fla. 3d DCA 2006) ; Liberty Mut. Ins. v. Lease Am., Inc., 735 So.2d 560, 561-62 (Fla. 4th DCA 1999). We grant the petition, quash the order, and remand to the trial court for further proceedings.
PETITION GRANTED.
PALMER and EDWARDS, JJ., concur.

Allstate Ins. v. Boecher, 733 So.2d 993 (Fla. 1999).